DETAILED ACTION

This office action is in response to the claims filed 6/3/2019.  Claims 1-9 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2 are objected to because of the following informalities: The limitation “a motor (1)” is recited in lines 1, 2, and 5-6 of claim 1 and line 8 of claim 2, and claim 1 recites, “the brushless motor” in lines 8 and 10.  It is suggested to amend the claim to maintain claim consistency by making clear that “the motor (1)” and “the brushless motor” refer to the same structural element.  For purposes of examination, it is considered that “the motor (1)” and “the brushless motor” are interchangeably used to refer to the same structural element.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the bottom” of the eccentric disc (2) in line 3, “the top” of “the inside” of a housing (4) in lines 5-6, “the top” of the eccentric disc (2) in line 6, “the bottom” of the brushless motor in line 7, “the bottom” of the drive circuit board in line 9, and “the bottom” of the inside of the housing” in line 11.  There is insufficient antecedent basis for these limitations in the claim.
Claim 2 recites the limitation "two said eccentric discs (2)" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim, as only one eccentric disc has been previously recited.  Lines 6-7 recites, “the left end of the link (3) can be rotated relative the connecting posts (2a)” and lines 8-9 recites, “the motor (1) can drive the two eccentric discs to rotate”.  The phrase “can” and “can be” is indefinite because it is unclear as to whether the motor may or may not be able to perform the claimed function.
Regarding claim 3, lines 3-4 recites, “the connecting rod (11) can move leftward and rightward”.  The phrase “can” is indefinite because it is unclear as to whether the motor may or may not be able to perform the claimed function.
Regarding claim 4, lines 6-7 recites, “the reciprocating rod (12) can slide leftward and rightward in the reciprocating rod sleeve (13).”  The phrase “can” is indefinite because it is unclear as to whether the motor may or may not be able to perform the claimed function.

Claims 5 and 7-9 are rejected for being either directly or indirectly depending from a rejected claim base.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi (4,513,737), Marton et al (2019/0254921), Fitzgerald (1,494,162), and Sedic (2017/0087379).
Regarding claim 1, Mabuchi in figs 1-5 discloses a massager, comprising a motor (20), an eccentric disc (17) (as shown in figs 3-5, rotating disc (17) has crankshaft (19) at an eccentric radial location) (col 4, ln 58-65) and a link (3) (rod) (col 2, ln 47-49), an output shaft of the motor (21) facing upward (see fig 1, col 2, ln 42-45), the output shaft (21) being fixedly connected to the bottom of the eccentric disc (17) (col 2, ln 45-49), and the link (3) being sleeved on the eccentric disc (2) and rotatably connected thereto (col 2, ln 48-50). 
Mabuchi does not disclose the motor is a brushless motor
However, Marton in fig 3 teaches a percussive massage device including a motor (310), and wherein the motor is a brushless motor (para [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the motor of Mabuchi to be a brushless motor as taught by Marton for improved battery life and longer motor life, as a brushless motor does not have brushes to wear out or cause friction. 
The now-modified Mabuchi’s device does not disclose a first bearing groove is arranged at the top of the inside of a housing, the top of the eccentric disc is arranged in the first bearing groove by a first bearing.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of Mabuchi by providing a first bearing groove arranged at the top of the inside of a housing, the top of a second disk formed as a intermediate spaced collar is arranged in the first bearing groove by a first bearing as taught by Fitzgerald as the use of a second eccentric disc supported by the top of a housing is known in the art to provide additional support to a reciprocating massage assembly and to enable the massage assembly to be oiled (Fitzgerald, page 2, ln 57-92).
The now-modified Mabuchi’s device does not disclose a drive circuit board is arranged at the bottom of the motor, the drive circuit board is electrically connected to the motor, a motor fixing frame is arranged at the bottom of the drive circuit board. 
However, Sedic in fig 7 teaches a massage device including a motor (320) and a drive circuit board (326) (printed circuit board assembly) arranged at a bottom of the motor (320) (fig 7, para [0028]), wherein the drive circuit board (326) is electrically connected to the motor (320) (controls the operation of the device) (para [0033]), and a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Mabuchi by providing a drive circuit board is arranged at the bottom of the motor, the drive circuit board is electrically connected to the motor, and a motor fixing frame is arranged at the bottom of the drive circuit board as taught by Sedic in order to provide a printed circuit board to control the operation of the device to include additional functionality such as a timing circuit or an automatic shutdown component (Sedic, para [0033]).  
The now-modified Mabuchi’s device does not disclose motor fixing frame is fixed at the bottom of the inside of the housing by motor locking screws.  
However, Marton in figs 11a-b teaches a reciprocating massage device including a motor (310) and a motor fixing frame (320) (motor mounting bracket), and wherein the motor fixing frame (320) is secured to a bottom of a massage housing (112) (body portion) by motor locking screws (332) (bracket mounting screws) (para [0050]).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Mabuchi by fixing the motor fixing frame at the bottom of the inside of the housing by motor locking screws as taught by Marton, as the use of motor locking screws to secure a motor fixing frame is known in the art, and it appears that the modified Mabuchi’s device would perform equally well to have the motor fixing frame secured using motor locking screws.  
Regarding claim 6, modified Mabuchi discloses a massage device.

However, Marton in figs 11a-b teaches a reciprocating massage device including a motor (310) and a motor fixing frame (320) (motor mounting bracket), and wherein the motor fixing frame (320) includes evenly spaced fixing holes (326) (central bore of mounting tabs (326)) around a same outer circumference of the motor fixing frame (320) to attach, using bracket mounting screws (332) to the massager housing (112) (upper body portion) (para [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the motor fixing frame of modified Mabuchi by providing evenly spaced fixing holes along an outer circumference to connect to the housing as taught by Marton, as the use of evenly spaced fixing holes is known in the art to secure a motor fixing frame to a massager housing, and it appears that the modified Mabuchi’s motor fixing frame would perform equally well to be secured to a housing using evenly spaced fixing holes along an outer circumference of the motor fixing frame.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi, Marton et al, Fitzgerald, and Sedic as applied to claim 1 above, and further in view of Denton et al (4,079,733).
Regarding claim 2, the modified Mabuchi’s reference discloses in fig 3 of Fitzgerald two said eccentric discs (15, 16 of Fitzgerald) are arranged, upper and lower corresponding connecting posts (as shown in fig 3 of Fitzgerald, eccentric discs (15, 16) are connected by an eccentric (14) forming an upper and lower connecting post on the 
Modifed Mabuchi does not disclose the upper and lower corresponding connecting posts are fixed by a screw.
However, Denton teaches a reciprocating massage device including an eccentric disc (37) (disc) and a connecting post (38) (stub shaft or pin) (col 3, ln 52-56), wherein the connecting post (38) is sleeved on a link (41) (sleeve of coupling member), and wherein the connecting post (38) is fixed by a screw (40) (col 3, ln 63-68).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Mabuchi by fixing the upper and lower corresponding connecting posts with a screw, as it would 
The now-modified Mabuchi’s device does not disclose the left end of the link is sleeved on the corresponding connecting posts by a second bearing.
However, Marton in figs 14-17 teaches a reciprocating massage device including a link (510) (transfer bracket) (para [0055]), a proximal end of the link (510) including a sleeve (530) (bearing housing) connected to a connecting post (370) (cylindrical crank pivot) of an eccentric disc (360) (eccentric crank), and wherein the sleeve (510) is sleeved on the connecting post (370) by a bearing (536) (annular bearing) (para [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the invention of modified Mabuchi by providing a second bearing to connect the left end of the link with the connecting post as taught by Marton, as the use of bearings are known in the art to reduce friction and provide smooth operation.
Regarding claim 3, Mabuchi discloses a connecting rod (18) (rod shaft) for positioning is arranged at a right end of the link (3), the link (3) is rotatably connected to the connecting rod (11), and the connecting rod (11) can move leftward and rightward (see fig 1, col 2, ln 39-53).
Regarding claim 4, Mabuchi discloses a massage member is arranged at the right end of the link (3), the massage member includes a reciprocating rod (4) (actuator), a reciprocating rod sleeve (16) (actuator bearing) and a massage head (6) (patter assembly) (col 2, ln 48-55), a left end of the reciprocating rod (4) is rotatably 
Regarding claim 5, Mabuchi discloses in fig 8 the massage head (6) is detachably connected to the reciprocating rod (6) using coupling (14) including an engaging/disengaging button (13) (col 6, ln 9-32).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi, Marton, Fitzgerald, and Sedic as applied to claim 1 above, and further in view of Muchisky (2010/0217165).
Regarding claim 7, modified Mabuchi discloses a brushless motor.
Modified Mabuchi does not disclose the motor is a brushless Hall outer rotor motor or a brushless Hall-less outer rotor motor.
However, Muchisky in figs 7a-c teaches a massage device including a brushless motor (58), wherein the brushless motor (58) is provided with Hall effect sensors positioned to be integral with the brushless motor (58), for providing a commutation signal to the motor (para [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the brushless motor of modified Mabuchi to be a brushless Hall motor as taught by Muchisky in order to provide a commutation signal to the motor.  As the outer rotor of a brushless motor applies a magnetic field to drive the motor shaft, a Hall effect sensor configured to provide a commutation signal to the motor is considered to be a Hall outer rotor motor because .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi, Marton et al, Fitzgerald, Sedic, and Denton et al as applied to claim 4 above, and further in view of Colloca et al (7,144,417).
Regarding claim 8, modified Mabuchi discloses a massage head (6 of Mabuchi) and a reciprocating rod (4 of Mabuchi) (Mabuchi, col 2, ln 45-56) connected by a detachable coupling mechanism (14 of Mabuchi) (Mabuchi, col 6, ln 11-18).
Modified Mabuchi does not disclose a rubber ring is arranged between the reciprocating rod and the massage head and the rubber ring is clamped at a clamping slot of a handle of the massage head.
However, Colloca teaches a detachable coupling mechanism for a reciprocating massage device including a reciprocating rod (130) (thrust nose piece) including a bore (139) (col 4, ln 16-25) and a massage head (70) (impact head) (col 7, ln 3-11), wherein a ring (78) made of a soft material is arranged between the reciprocating rod (130) and the massage head (70), and the rubber ring (78) is clamped at a clamping slot (groove) of a handle (75) (impact body) of the massage head (70) (o-ring (78) forms a press fit with reciprocating rod (130) (col 7, ln 3-11, claim 23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the coupling mechanism of modified Mabuchi with a detachable coupling mechanism of Colloca including a ring arranged between the reciprocating rod and the massage head and the rubber ring is clamped at a clamping slot of a handle of the massage head, as this would be a simple 
The now-modified Mabuchi’s device does not disclose the ring made of soft material is made of rubber.
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the soft ring of modified Mabuchi to be made of rubber, as rubber is a soft material known in the art suitable to form an o-ring, and it appears that the modified Mabuchi’s soft ring would perform equally well to couple the reciprocating rod and the massage head if the soft ring is formed of rubber.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi, Marton et al, Fitzgerald, and Sedic as applied to claim 1 above, and further in view of Dungan (6,228,042).
Regarding claim 9, Mabuchi discloses a reciprocating rod and a reciprocating rod sleeve.
Modified Mabuchi does not disclose the reciprocating rod is made of metal the reciprocating rod sleeve is made of wear-resistant plastic.
However, Dungan in figs 2-3 teaches a reciprocating massage device including a reciprocating rod (31) (striking rod) and a reciprocating rod sleeve (82, 86) (reciprocating rod (31) extends through aperture in third and fourth plates (82, 86) (col 4, ln 34-40) of a frame (53) (col 2, ln 11-14)), and wherein the striking rod (31) can be made of metal (col 3, ln 52-55) and the reciprocating rod sleeve (82, 86) of the frame 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Mabuchi by forming the reciprocating rod from metal as taught by Dungan in order to provide a so that the reciprocating rod has suitable durability (Dungan, col 3, ln 52-53), and forming the reciprocating rod sleeve from a wear-resistant plastic (sufficiently durable plastic) as taught by Dungan in order to provide a suitably durable material for the sleeve (Dungan, col 3, ln 19-22)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Pivaroff (6,682,496), Kamazawa (4,827,914), and Teranishi (3,837,335) disclose reciprocating massage mechanisms. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571) 270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DOUGLAS Y SUL/Examiner, Art Unit 3785 

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785